ORDER

PER CURIAM.
Larry Smallwood appeals the judgment of the Circuit Court of the City of St. Louis, the Honorable Julian L. Bush presiding. A jury found Smallwood guilty of one count of robbery in the first degree, once count of armed criminal action, and one count of burglary in the first degree. The court sentenced Smallwood to concurrent terms of imprisonment of eleven (11) years, ten (10) years, and ten (10) years, respectively.
On appeal, Smallwood argued that the circuit court erred in the denial of his Rule 29.15 motion for post-conviction relief. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.